        Case 5:18-cv-00235-MAD-ATB Document 119 Filed 02/23/21 Page 1 of 1

                                                                                JOHN D. COYLE
                                                                                          Partner
                                                                      55 Madison Ave., Suite 400
                                                                           Morristown, NJ 07960
                                                                      jcoyle@coylelawgroup.com
                                                                                 t. 973.801.0454
                                                                                 f. 973.860.5520

                                                          February 23, 2021
VIA ECF FILING
Hon. Andrew T. Baxter, U.S.M.J.
United States District Court for the
   Northern District of New York
James M. Hanley Federal Building
100 S. Clinton St.
Syracuse, New York 13261

         Re:   Naomi Gonzales v. Agway Energy Services, LLC
               Civil Action No.: 5:18-cv-235 (MAD/ATB)

Dear Judge Baxter:

       This letter is sent on behalf of Defendant Agway Energy Services, LLC. I am writing to
request leave to pursuant to L.R. 11.1(b) to withdraw/substitute counsel.

      As recorded on the Court’s docket, counsel for Agway currently consists of: A) Brendan
Sheehan and Sharon Porcellio from Bond, Schoeneck & King; B) William K. Mosca, Jr., Jennifer
Capone, and Elizabeth Delahunty with Bevan, Mosca & Giuditta; and C) the undersigned, John
D. Coyle, who was associated with Bevan Mosca when a notice of appearance was filed.

        I have recently left the Bevan Mosca firm and have updated by PACER information to
reflect my new firm, the Coyle Law Group LLP. Along with Mr. Sheehan and Ms. Porcellio, I
will remain counsel for Agway in this matter. Mr. Mosca, Ms. Capone, and Ms. Delahunty will
no longer be appearing for Agway in this matter.

        Deputy General Counsel for Suburban Propane, the corporate parent of Agway, has
consented to the substitution and withdrawals set forth in the attached notice. Accordingly, 0I
respectfully request that the counsel list for this matter be updated to reflect these changes.

                                                          Respectfully submitted,

                                                          s/ John D. Coyle

                                                          John D. Coyle

Encl.

cc: All counsel of record (via ECF, with enclosure)
